Case 1:20-cr-00140-LAK Document 32 Filed 02/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR

TELE CONFERENCE
-against-
20-CR-140 (LAK)
RICARDO GARCIA DIAZ
Defendant(s).
- X
Defendant Ricardo Garcia Diaz hereby voluntarily consents to

 

participate in the following proceeding via X__ videoconferencing or X__ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
indictment Form)

Bail/Detention Hearing

Change-of-Plea Hearing

AW pp Kcarde forcen Diag Mud bun

Defendant's Signature Defendant's Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Ricardo Garcia Diaz Ariel Werner

Print Defendant's Name Print Counsel’s Name

 

 

 

This proceeding was conducted by reliable video or telephone conferencing technology.

(7-202!

Date U.S. District Judge/U.S. Magistrate Judge

   

 

 
